Title: William W. Hening to Thomas Jefferson, 23 April 1809
From: Hening, William Waller
To: Jefferson, Thomas


          Dear Sir,  Richmond 23rd April 1809.
          I have not sooner acknowledged the receipt of the MSS which you were so obliging as to send me, because I was unwilling to trespass for a moment on your time, which was incessantly occupied with the cares of government, and in an honest endeavour to avert those evils with which the injustice of the two great belligerent powers of Europe seemed to threaten us.—Permit me to congratulate you on the prospect of a favourable termination of all our differences;—produced by that wise, firm and just policy which characterized the late administration, and which, I am confident, will be pursued by the present.
          The first volume of MS. which was in such a decayed state, has been transcribed by myself, and is in print, with the omission of a few words, which were entirely obliterated—I expect to publish the first volume in about three months.
          Mr Clements, who will present this to you, is a gentleman of Philadelphia, engaged in furnishing the profession with law-books.—Having often heard you express a wish to exchange your old law books, for new editions, I would recommend Mr Clements in the strongest terms, as a person well-qualified to assist in the arrangement. His knowledge in this branch of trade, and the reputation for integrity which he has so justly acquired, has ensured him the confidence of the bar of Richmond, as well as the parts of the United States, whose orders to a large amount, he annually executes.
          I am respectfy Yrs. Wm: W: Hening
        